Case 1:19-cv-07541-ALC Document 16 Filed 09/04/19 Page 1 of 2
USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#:

DATE FILED: _& [ui ia

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DOUGLAS BERNSTEIN, ELAINE INGULLI,
TERRY HALBERT, EDWARD ROY, LOUIS
PENNER, and ROSS PARKE, as personal
representative of THE ESTATE OF ALISON
CLARKE-STEWART, on behalf of themselves
and others similarly situated

Civil Action No. 19-cv-7541-ALC

ORDER ON MOTION TO ADMIT
COUNSEL PRO HAC VICE

Plaintiffs,
vs,
CENGAGE LEARNING, INC.

Defendant.

Name Nee Nee ee eee nee eee Sine eee Nee ee nee ee ree eee

 

The motion of Steven G. Sklaver for admission to practice pro hac vice in the above-
captioned action is granted. Applicant has declared that he is a member in good standing of the
State Bars of California, Colorado and Illinois and that his contact information is as follows:

Steven G. Sklaver

Susman Godfrey LLP

1900 Avenue of the Stars, Suite 1400

Los Angeles, California 90067

Telephone: (310) 789-3100

Facsimile: (310) 789-3150

ssklaver@susmangodfrey.com

Applicant having requested admission pro hac vice to appear for all purposes as counsel
for Plaintiffs Douglas Bernstein, Elaine Ingulli, Terry Halbert, Edward Roy, Louis Penner, and

Ross Parke, as personal representative of The Estate of Alison Clarke-Stewart, on behalf of

themselves and others similarly situated in the above-captioned action.

IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice as
counsel for Plaintiffs in the above-captioned case in the United States District Court for the

Southern District of New York. All attorneys appearing before this Court are subject to the Local

I
6784500v1/016320

 
Case 1:19-cv-07541-ALC Document 16 Filed 09/04/19 Page 2 of 2

Rules of this Court, including the Rules governing discipline of attorneys. Because this action
has been assigned to the Electronic Case Filing (ECF) system, counsel shall immediately apply
for an ECF password at nysd.uscourts.gov if counsel does not already have an ECF password

and system access. Counsel shall forward the pro hac vice fee to the Clerk of the Court.

Dated: S2 pre yaa 4, POV [Anduse / (ae oD —~

Honorable Andrew L. Carter, Jr.

6784500v 1/016320 2

 
